USCA4 Appeal: 22-1681      Doc: 8        Filed: 11/28/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1681


        MIYA GREENE,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of Social Security,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:21-cv-00059-CCE-JLW)


        Submitted: November 22, 2022                                Decided: November 28, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Remanded by unpublished per curiam opinion.


        Miya Greene, Appellant Pro Se. Matthew Jared Littman, SOCIAL SECURITY
        ADMINISTRATION OFFICE OF GENERAL COUNSEL, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1681      Doc: 8         Filed: 11/28/2022      Pg: 2 of 3




        PER CURIAM:

               Miya Greene appeals the district court’s order accepting the recommendation of the

        magistrate judge and upholding the Administrative Law Judge’s (ALJ) denial of Greene’s

        application for disability insurance benefits and supplemental security income.

               The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

        § 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised

        Greene that failure to file timely, specific objections to this recommendation could waive

        appellate review of a district court order based upon the recommendation. After Greene

        did not file such objections within the allotted time, the district court accepted the

        magistrate judge’s recommendation and affirmed the ALJ’s decision. However, on the

        same day that the district court issued its order, Green filed a “[m]otion to allow opposing

        motion” and a “[r]esponse [t]o [o]ppose [m]otion.” The district court did not rule on those

        filings before Greene noted this appeal. *

               Whether Greene has forfeited appellate review of the district court’s order turns on

        the proper construction and disposition of those documents. We therefore remand to the

        district court for the limited purpose of determining whether Greene’s filings are properly

        construed as her objections to the magistrate judge’s recommendation and a motion for an

        extension of time to file those objections and, if so, for the court to consider those filings




               *
                 Although the district court issued an order related to these filings after Greene
        noted this appeal, it is not apparent that the court had jurisdiction to do so. See, e.g., Doe
        v. Public Citizen, 749 F.3d 246, 258 (4th Cir. 2014).

                                                      2
USCA4 Appeal: 22-1681      Doc: 8        Filed: 11/28/2022     Pg: 3 of 3




        in the first instance. The record, as supplemented, will then be returned to this court for

        further consideration.

                                                                                     REMANDED




                                                    3